Case 19-62803-lrc   Doc 16   Filed 09/24/19 Entered 09/24/19 16:32:23   Desc Main
                             Document      Page 1 of 6


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

     In re:                                  :          Chapter 7

     NANCY LORRAINE MCDOWELL,                :          Case No. 19-62803-LRC
          Debtor
                                             :
     FARMERS HOME FURNITURE,
          Movant                             :
     v.
                                             :
     NANCY LORRAINE MCDOWELL,
          Respondent                         :

              NOTICE OF HEARING ON MOTION FOR RELIEF FROM THE AUTOMATIC STAY

           PLEASE TAKE NOTICE THAT FARMERS HOME FURNITURE HAS FILED A MOTION
     FOR RELIEF FROM THE AUTOMATIC STAY AND RELATED PAPERS WITH THE COURT
     SEEKING AN ORDER LIFTING THE STAY.

          PLEASE TAKE FURTHER NOTICE THAT THE COURT WILL HOLD A HEARING ON THE
     MOTION FOR RELIEF IN THE UNITED STATES BANKRUPTCY COURT, ATLANTA DIVISION,
     COURT ROOM 1204, UNITED STATES COURTHOUSE, 75 TED TURNER DRIVE, SW,
     ATLANTA, GEORGIA AT 10:00 A.M. ON OCTOBER 24, 2019.

           YOUR RIGHTS MAY BE AFFECTED.       YOU SHOULD READ THESE PAPERS
     CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS
     BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH TO
     CONSULT ONE.) IF YOU DO NOT WANT THE COURT TO GRANT THE RELIEF SOUGHT IN
     THESE PLEADINGS, OR IF YOU WANT THE COURT TO CONSIDER YOUR VIEWS ON THE
     MOTION FOR RELIEF, THEN YOU OR YOUR ATTORNEY MUST APPEAR IN COURT FOR THE
     HEARING SCHEDULED. YOU MAY ALSO FILE A WRITTEN RESPONSE TO THE PLEADING
     WITH THE CLERK AT THE ADDRESS STATED BELOW, BUT YOU ARE NOT REQUIRED TO
     DO SO. IF YOU FILE A WRITTEN RESPONSE, YOU MUST ATTACH A CERTIFICATE
     STATING WHEN, HOW AND ON WHOM (INCLUDING ADDRESSES) YOU SERVED THE
     RESPONSE. MAIL OR DELIVER YOUR RESPONSE SO THAT IT IS RECEIVED BY THE
     CLERK AT LEAST TWO BUSINESS DAYS BEFORE THE HEARING. THE ADDRESS OF THE
     CLERK’S OFFICE IS CLERK, U.S. BANKRUPTCY COURT, SUITE 1340, 75 TED TURNER
     DRIVE, ATLANTA, GEORGIA 30303. YOU MUST ALSO MAIL A COPY OF YOUR RESPONSE
     TO THE UNDERSIGNED AT THE ADDRESS STATED BELOW.

          IN THE EVENT A HEARING CANNOT BE HELD WITHIN THIRTY (30) DAYS FROM THE
     DATE OF FILING SAID MOTION, MOVANT, BY AND THROUGH ITS COUNSEL, WAIVES THIS
     REQUIREMENT AND AGREES TO THE NEXT EARLIEST POSSIBLE DATE.
Case 19-62803-lrc   Doc 16   Filed 09/24/19 Entered 09/24/19 16:32:23   Desc Main
                             Document      Page 2 of 6



          IF YOU OR YOUR ATTORNEY DO NOT TAKE THESE STEPS, THE COURT MAY
     DECIDE THAT YOU DO NOT OPPOSE THE MOTION FOR RELIEF.

            DATED: September 24, 2019.

     /s/ Emmett L. Goodman, Jr.
     EMMETT L. GOODMAN, JR.                 M. REGINA THOMAS, CLERK
     ATTORNEY FOR MOVANT                    UNITED STATES BANKRUPTCY COURT
     544 MULBERRY STREET, STE. 800          SUITE 1340, 75 SPRING STREET
     MACON, GEORGIA 31201                   ATLANTA, GEORGIA 30303
     TELEPHONE: (478) 745-5415              TELEPHONE: (404) 215-1000
     EMAIL: bkydept@goodmanlaw.org
Case 19-62803-lrc       Doc 16    Filed 09/24/19 Entered 09/24/19 16:32:23           Desc Main
                                  Document      Page 3 of 6


                                IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF GEORGIA
                                           ATLANTA DIVISION

     In re:                                         :             Chapter 7

     NANCY LORRAINE MCDOWELL,                       :             Case No. 19-62803-LRC
          Debtor
                                                    :
     FARMERS HOME FURNITURE,
          Movant                                    :
     v.
                                                    :
     NANCY LORRAINE MCDOWELL,
          Respondent                                :

                        MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND
                            WAIVER OF 30-DAY HEARING REQUIREMENT

              COMES NOW, FARMERS HOME FURNITURE, Movant as set forth above, and files

     this, its Motion for Relief from the Automatic Stay of these proceedings, and respectfully shows

     the Court the following:

                                                    1.

              This motion is made under Section 362(d) of the Bankruptcy Code for relief from the

     existing stay for the purpose of proceeding with the repossession and sale of its property as

     provided by law.

                                                    2.

              The Movant is a secured creditor, secured by a Whirlpool dryer, United bed, United

     dresser, two (2) United chests, Mickey Mouse child’s recliner, Audio Canary, and Frigidaire

     washer and dryer as evidenced by Movant's supporting documents attached hereto as Exhibit

     “A”. Movant currently has a claim in the amount of $3,703.06.

                                                    3.

              The Movant herein asserts the debtor’s Chapter 7 proceeding was filed with the Court

     on August 14, 2019.
Case 19-62803-lrc     Doc 16     Filed 09/24/19 Entered 09/24/19 16:32:23              Desc Main
                                 Document      Page 4 of 6


                                                     4.

             Movant asserts the debtor has defaulted in making the required payments to Farmers

     Home Furniture with the loan being due for the September 1, 2019 installment in the amount of

     $191.00, which includes one (1) payment of $191.00.

                                                    5.

             Movant, Farmers Home Furniture, shows the debtor has failed to sign a Reaffirmation

     Agreement on this indebtedness.

                                                     6.

            Movant shows the value of the collateral is approximately $3,511.00.

                                                     7.

             Petitioner asserts the debtors have not acted in good faith with the petitioner nor with

     the Court with the petitioner therefore being entitled to relief from the automatic stay provisions

     of the Bankruptcy Code in order to proceed with the remedies provided by law.

                                                     8.

             Good cause exists, including the lack of adequate protection, to grant Farmers Home

     Furniture relief from the automatic stay.

                                                     9.

             Movant asserts its collateral is depreciating through use and over time at a rate far

     exceeding the amount being paid by the debtor on its indebtedness.

                                                    10.

             In the event a hearing cannot be held within thirty (30) days from the date of filing said

     motion, Movant, by and through its counsel, waives this requirement and agrees to the next

     earliest possible date, as evidenced by the signature below.

                                                    11.

            Movant requests that the provisions of Bankruptcy Rule 4001(a)(3) be waived.
Case 19-62803-lrc    Doc 16     Filed 09/24/19 Entered 09/24/19 16:32:23                Desc Main
                                Document      Page 5 of 6


            WHEREFORE, Movant, Farmers Home Furniture, respectfully requests:

            (a) That there be an Order issued relieving it from the stay and authorizing the Movant

     to proceed with the remedies provided by law;

            (b) That Movant be awarded costs and attorney's fees for this action; and

            (c) That Movant have such other and further relief as is just and proper.



                                                     /s/ Emmett L. Goodman, Jr.
                                                     EMMETT L. GOODMAN, JR.
                                                     Bar No. 301000
                                                     Attorney for Farmers Home Furniture,
     544 Mulberry Street, Ste. 800
     Macon, GA 31201
     Telephone: (478) 745-5415
     Email: bkydept@goodmanlaw.org
Case 19-62803-lrc    Doc 16    Filed 09/24/19 Entered 09/24/19 16:32:23           Desc Main
                               Document      Page 6 of 6



                                      CERTIFICATE OF SERVICE

            I, Emmett L. Goodman, Jr., do certify that I am over the age of 18 and that I have

     served the debtor and the Chapter 7 Trustee with a true and correct copy of the within and

     foregoing Notice of Hearing and Motion for Relief by depositing a copy of the same to each in

     the United States Mail in a properly addressed envelope with adequate postage thereon to:

     Nancy Lorraine McDowell
     Apt# 623
     900 Legacy Park Drive
     Lawrenceville, GA 30043

     S. Gregory Hays
     Hays Financial Consulting, LLC
     Suite 555
     2964 Peachtree Road
     Atlanta, GA 30305

            This 24th day of September, 2019.



                                         /s/ Emmett L. Goodman, Jr.
                                         EMMETT L. GOODMAN, JR.
                                         Bar No. 301000
                                         Attorney for Farmers Home Furniture
     544 Mulberry Street, Ste. 800
     Macon, GA 31201
     Telephone: (478) 745-5415
     Email: bkydept@goodmanlaw.org
